Exhibit 23.1 Consent of Independent Registered Public Accounting Firm To the Savings Plan Committee Pfizer Savings Plan: We consent to the incorporation by reference in the Registration Statements on Form S-8 dated October 5, 1994 (File No. 33-55771), as amended, June 19, 2000 (File No. 333-39610), April 16, 2003 (File No. 333-104582) and October 16, 2009 (File No. 333-162519) of our report dated June 26, 2014, relating to the statements of net assets available for plan benefits of the Pfizer Savings Plan as of December 31, 2013 and 2012, and the related statements of changes in net assets available for plan benefits for each of the years then ended, and the related supplemental Schedule H Line 4a – Schedule of Delinquent Participant Contributions as of December 31, 2013 and Schedule H, Line 4i - Schedule of Assets (Held at End of Year) as of December 31, 2013 and Schedule H, Line 4j - Schedule of Reportable Transactions for the Year Ended December 31, 2013, which report appears in the December 31, 2013 annual report on Form 11-K of the Pfizer Savings Plan. Memphis, Tennessee June26, 2014 22
